The bill in this case was filed by the complainant, Edna Tomaini, against her husband, alleging that he had abandoned her without justifiable cause, and praying a decree that he be compelled to support her. The defendant having been brought into court, an application was then made to the court to compel him to support the complainant pendente lite, and an order to that effect was made accordingly. From this order the defendant has appealed. At the hearing of the appeal, however, he was not present, either personally or by counsel, and no explanation of such failure or excuse therefor has been submitted to us.
In this situation the appeal will be considered as having been abandoned, and the order brought up by it will be affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 13.
For reversal — None. *Page 556